         Case 4:21-cv-00029-JAS Document 18 Filed 07/09/21 Page 1 of 4



 1   Keith Beauchamp (012434)
     D. Andrew Gaona (028414)
 2   COPPERSMITH BROCKELMAN PLC
     2800 N. Central Avenue, Suite 1900
 3   Telephone: (602) 381-5490
     Phoenix, AZ 85004
 4   kbeauchamp@cblawyers.com
     agaona@cblawyers.com
 5
     Counsel for Plaintiff
 6
 7   [Additional Counsel for Plaintiffs Listed on Signature Page]

 8                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF ARIZONA
 9
10    E.S.M. on his own behalf and on behalf of his                  No. CV-21-00029-TUC-JAS
      minor child, H.S.S.,
11                                                                   THIRD STIPULATED
                                    Plaintiffs,
12                                                                   MOTION TO HOLD
                      v.                                             ACTION IN ABEYANCE
13
      United States of America,
14
                                    Defendant.
15
16                   The parties jointly move the Court for an order holding this action in abeyance for

17   an additional period of sixty (60) days while the parties continue to discuss settlement. In

18   support of this motion, the parties respectfully state the following:

19                   The parties have engaged in discussions relating to the potential settlement of the

20   above-captioned action. In order to more fully focus their attention on these settlement

21   efforts, on April 27, 2021, the parties requested that this action, including all proceedings

22   and case deadlines, be held in abeyance for a period of fourteen (14) days, during which

23   the parties agreed to meet and continue the settlement discussions. The parties proposed

24   that, at the close of this 14-day abeyance period, the parties may, depending on the

25   progress of the settlement discussions, seek an additional abeyance from the Court to

26   facilitate further settlement discussions. If an additional abeyance was not sought, the

27   parties requested that any existing deadlines be reset for fourteen (14) days from the

28   current deadlines. ECF 14.
     {00558866.1 }
         Case 4:21-cv-00029-JAS Document 18 Filed 07/09/21 Page 2 of 4




 1                   On April 28, 2021, the Court granted the parties’ motion for an abeyance, ordering
 2   that this action is to be held in abeyance for a period of fourteen (14) days, until May 11,
 3   2021, at which time the parties will advise the Court whether an additional abeyance is
 4   sought or, if not, all existing deadlines will be extended by fourteen (14) days. Id.
 5                   On May 11, 2021, in light of the progress of the settlement discussions, the parties
 6   requested that this action, including all proceedings and case deadlines, be held in
 7   abeyance for a period of sixty (60) days, during which the parties agreed to continue the
 8   settlement discussions. The parties proposed that, at the close of this 60-day abeyance
 9   period, the parties may, depending on the progress of the settlement discussions, seek an
10   additional abeyance from the Court to facilitate further settlement discussions. If an
11   additional abeyance was not sought, the parties requested that any existing deadlines be
12   reset for seventy-three (73) days from the current deadlines. ECF 16.
13                   On May 12, 2021, the Court granted the parties’ motion for an abeyance, ordering
14   that this action is to be held in abeyance for a period of sixty (60) days, until July 10,
15   2021, at which time the parties will advise the Court whether an additional abeyance is
16   sought or, if not, all existing deadlines will be extended by seventy-three (73) days. ECF
17   17.
18                   The settlement efforts in this action are part of a nationwide effort between the
19   United States and plaintiffs’ counsel to settle district court cases and pending
20   administrative tort claims arising from family separations at the U.S./Mexico border that
21   occurred during the prior administration. While significant progress has been made, due
22   to the scale and complexity of the effort, additional time is needed to achieve a global
23   resolution of these matters. Based on the progress to date of the settlement discussions,
24   and the additional time needed, the parties now respectfully move the Court for an order
25   holding this action, including all proceedings and case deadlines, in abeyance for an
26   additional period of sixty (60) days, for the parties to continue to focus their attention on
27   these settlement efforts. The parties propose that, at the close of this additional 60-day
28   {00558866.1 }

                                                           2
         Case 4:21-cv-00029-JAS Document 18 Filed 07/09/21 Page 3 of 4




 1   abeyance period, the parties may, depending on the progress of the settlement
 2   discussions, seek an additional abeyance from the Court to facilitate further settlement
 3   discussions. If an additional abeyance is not sought, the parties request that any existing
 4   deadlines be reset for an additional seventy three (73) days from the date of this
 5   Stipulated Motion, making Defendant’s response to the Complaint due September 20,
 6   2021.
 7                   Counsel for Plaintiffs and the United States have conferred regarding this request
 8   and agreed to jointly move the Court to hold this action in abeyance. The party
 9   submitting this motion has obtained the permission of all signatories hereto. A proposed
10   Order is submitted herewith.
11                   Respectfully submitted this 9th day of July, 2021.
12
13    GLENN B. McCORMICK                                COPPERSMITH BROCKELMAN PLC
      Acting United States Attorney
14    District of Arizona

15    s/ Michael A. Ambri (with permission)             s/ Keith Beauchamp
      MICHAEL A. AMBRI                                  Keith Beauchamp
16    Assistant U.S. Attorney                           D. Andrew Gaona
      State Bar No. 021653
17    United States Courthouse                          SOUTHERN POVERTY LAW CENTER
      405 W. Congress Street, Suite 4800                Norma Ventura*
18    Tucson, Arizona 85701                             Gillian Gillers
19    Telephone: 520-620-7449                           James Knoepp*
      Email: michael.ambri@usdoj.gov                    P.O. Box 1287
20                                                      Decatur, GA 30031
      Attorneys for the United States of                Telephone: (404) 521-6700
21    America                                           norma.ventura@splcenter.org
                                                        gillian.gillers@splcenter.org
22                                                      jim.knoepp@splcenter.org
23
                                                        SOUTHERN POVERTY LAW CENTER
24                                                      Paul R. Chavez*
25                                                      P.O. Box 370037
                                                        Miami, FL 33137
26                                                      Telephone: (786) 347-2056
                                                        paul.chavez@splcenter.org
27
28   {00558866.1 }

                                                          3
         Case 4:21-cv-00029-JAS Document 18 Filed 07/09/21 Page 4 of 4




 1                                         COVINGTON & BURLING LLP
                                           Matthew Schlesinger*
 2                                         Jason Carey*
                                           Teresa Park*
 3                                         Terra White Fulham*
                                           Patrick Lee*
 4                                         One CityCenter, 850 Tenth Street, NW
                                           Washington, DC 20001-4956
 5                                         Telephone: (202) 662-5581
                                           mschlesinger@cov.com
 6                                         jcarey@cov.com
                                           tpark@cov.com
 7                                         tfulham@cov.com
 8                                         plee@cov.com

 9                                         COVINGTON & BURLING LLP
                                           Jessica R. Hanson*
10                                         1999 Avenue of the Stars, Suite 3500
                                           Los Angeles, CA 90067-4643
11                                         Telephone: (424) 332-4800
                                           jhanson@cov.com
12
13                                          Attorneys for Plaintiff
14                                         *Admitted Pro Hac Vice

15
16
17
18
19
20
21
22
23
24
25
26
27
28   {00558866.1 }

                                            4
